Exhibit 10.1

 

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

As Amended and Restated as of June 1, 2011

Among

ALPHA NATURAL RESOURCES, INC.,

as Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER

IDENTIFIED HEREIN

and

CITICORP NORTH AMERICA, INC.,

as Collateral Agent,

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page     

ARTICLE I

DEFINITIONS

   Section 1.01.    Credit Agreement.      2    Section 1.02.    Other Defined
Terms.      2      

ARTICLE II

GUARANTEE

   Section 2.01.    Guarantee.      6    Section 2.02.    Guarantee of Payment.
     6    Section 2.03.    No Limitations, etc.      6    Section 2.04.   
Reinstatement.      8    Section 2.05.    Agreement To Pay; Subrogation.      8
   Section 2.06.    Information.      8    Section 2.07.    Maximum Liability.
     8      

ARTICLE III

PLEDGE OF SECURITIES

   Section 3.01.    Pledge.      8    Section 3.02.    Delivery of the Pledged
Collateral.      9    Section 3.03.    Representations, Warranties and
Covenants.      10    Section 3.04.    Certification of Limited Liability
Company and Limited Partnership Interests.      11    Section 3.05.   
Registration in Nominee Name; Denominations.      11    Section 3.06.    Voting
Rights; Dividends and Interest, etc.      12      

ARTICLE IV

SECURITY INTERESTS IN PERSONAL PROPERTY

   Section 4.01.    Security Interest.      14    Section 4.02.   
Representations and Warranties.      15    Section 4.03.    Covenants.      18
   Section 4.04.    Other Actions.      20    Section 4.05.    Covenants
Regarding Patent, Trademark and Copyright Collateral.      22   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page     

ARTICLE V

REMEDIES

   Section 5.01.    Remedies Upon Default.      23    Section 5.02.   
Application of Proceeds.      25    Section 5.03.    Grant of License To Use
Intellectual Property.      26    Section 5.04.    Securities Act, etc.      26
     

ARTICLE VI

INDEMNITY, SUBROGATION AND SUBORDINATION

   Section 6.01.    Indemnity and Subrogation.      27    Section 6.02.   
Contribution and Subrogation.      27    Section 6.03.    Subordination.      27
     

ARTICLE VII

MISCELLANEOUS

   Section 7.01.    Notices.      28    Section 7.02.    Security Interest
Absolute.      28    Section 7.03.    Binding Effect; Several Agreement.      28
   Section 7.04.    Successors and Assigns.      28    Section 7.05.   
Collateral Agent’s Fees and Expenses; Indemnification.      29    Section 7.06.
   Collateral Agent Appointed Attorney-in-Fact.      29    Section 7.07.   
Applicable Law; Jurisdiction; Consent to Service of Process; WAIVER OF JURY
TRIAL.      30    Section 7.08.    Waivers; Amendment.      30    Section 7.09.
   Severability.      30    Section 7.10.    Counterparts.      31    Section
7.11.    Headings.      31    Section 7.12.    Termination or Release.      31
   Section 7.13.    Additional Subsidiaries.      32    Section 7.14.    Right
of Set-off.      32   

 

-ii-



--------------------------------------------------------------------------------

Schedules    Schedule I    Guarantors Schedule II    Capital Stock; Debt
Securities Schedule III    Intellectual Property Schedule IV    Limited
Liability Company Interests Schedule V    Commercial Tort Claims Exhibits   
Exhibit I    Form of Supplement to the Guarantee and Collateral Agreement
Exhibit II    Form of Perfection Certificate Exhibit III    Form of Intercompany
Note



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, as amended and restated
as of June 1, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), among ALPHA NATURAL RESOURCES, INC., a
Delaware corporation (the “Borrower”) and each Wholly Owned Domestic Subsidiary
of the Borrower listed on the signature pages hereto and each future Wholly
Owned Domestic Subsidiary that becomes a party hereto (each a “Guarantor” and
together with the Borrower, individually an “Obligor”, and collectively the
“Obligors”) and CITICORP NORTH AMERICA, INC. (“CNAI”), in its capacity as
collateral agent (together with any successor or assignee duly appointed to such
capacity, the “Collateral Agent”) for the Secured Parties.

RECITALS

WHEREAS, this Agreement amends and restates that certain Guarantee and
Collateral Agreement dated as of July 30, 2004 (the “Original Closing Date”),
between and among FC 2 Corp., a Delaware corporation (which subsequently merged
with and into the Borrower), Foundation Coal Corporation, a Delaware corporation
(which subsequently merged with and into the Borrower), S2 Acquisition Corp.
(which subsequently merged with and into Foundation PA Coal Company, LLC, a
Delaware limited liability company, formerly known as Foundation PA Coal
Company), certain Subsidiaries of the Borrower party thereto and the Collateral
Agent, as amended by Amendment No. 1 to Credit Agreement, dated as of May 22,
2009 (and effective July 31, 2009, the “Amendment No. 1 Effective Date”), and as
supplemented by (i) Supplement No. 1, dated as of September 2, 2005,
(ii) Supplement No. 2, dated as of October 5, 2007, (iii) Supplement No. 3 dated
as of July 31, 2009 and (iv) Supplement No. 4 dated as of February 2, 2011 (the
“Existing Security Agreement”).

WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement
dated as of May 19, 2011 (as amended, modified, extended, renewed or replaced
from time to time, the “Credit Agreement”) among the Borrower, the Lenders party
thereto from time to time and CNAI, as Administrative Agent and Collateral
Agent, the Lenders have agreed to amend and restate the Second Amended and
Restated Credit Agreement and make Loans and issue Letters of Credit upon the
terms and subject to the conditions set forth therein;

WHEREAS, certain Existing Obligations under the Second Amended and Restated
Credit Agreement and the Existing Security Documents are secured by certain
Existing Collateral and are guaranteed or supported or otherwise benefited by
the Existing Security Documents;

WHEREAS, the parties hereto intend that (a) any such Existing Obligations that
remain unpaid and outstanding on and after the Third Amendment Effective Date
shall continue to be secured by the Existing Collateral and (b) the Existing
Collateral and the Collateral shall secure the Existing Obligations and the
Obligations of the Borrower and the other Loan Parties under this Agreement and
the other Loan Documents;

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to issue (or

 

-1-



--------------------------------------------------------------------------------

participate in) Letters of Credit under the Credit Agreement that the Obligors
shall have executed and delivered this Agreement to the Collateral Agent for the
benefit of the Lenders and the other Secured Parties.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All terms defined in the New York UCC (as defined herein)
and not defined in this Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Obligor under, with respect to or on account of an Account.

“Amendment No. 1 Effective Date” has the meaning assigned to such term in the
preliminary statement of this Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Control Agreement” means any securities account control agreement or commodity
account control agreement, as applicable in form and substance reasonably
satisfactory to the Collateral Agent establishing the Collateral Agent’s Control
with respect to any Securities Accounts or Commodities Accounts, as applicable.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Obligor or that any Obligor otherwise has the right to license, or
granting any right to any Obligor under any Copyright now or hereafter owned by
any third party, and all rights of any Obligor under any such agreement.

 

-2-



--------------------------------------------------------------------------------

“Copyrights” means all of the following now owned or hereafter acquired by any
Obligor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; and (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including those listed on
Schedule III.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Obligor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Obligor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Obligor to secure
payment by an Account Debtor of any of the Accounts.

“Guarantors” has the meaning assigned to such term in the preliminary statement
of this Agreement.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Obligor, including
designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses,
Trademark Licenses, trade secrets, domain names, confidential or proprietary
technical and business information or know-how.

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit III.

“Loan Document Obligations” means (a) the due and punctual payment (i) by the
Borrower of the unpaid principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) by
the Borrower of each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral and
(iii) by the Borrower with respect to the Credit Agreement and by the applicable
Loan Party with respect to any Loan Document of all monetary obligations to any
of the Secured Parties,

 

-3-



--------------------------------------------------------------------------------

including obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including interest incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) and (b) the due and punctual
payment and performance of all other obligations of each Loan Party under or
pursuant to the Credit Agreement and each of the other Loan Documents (other
than the Obligations referred to in clause (b) of the definition of
“Obligations”) (including interest incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) and (c) the due and punctual
payment and performance of all the obligations of each Loan Party under or
pursuant to this Agreement and each of the other Loan Documents.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) the Loan Document Obligations and (b) the due and
punctual payment and performance of all obligations of each Loan Party under
each Swap Agreement (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) that (i) is in effect on the
Third Amendment Effective Date with a counterparty that is a Lender or an
Affiliate of a Lender as of any of (x) the Original Closing Date, (y) the
Amendment No. 1 Effective Date or (z) the Third Amendment Effective Date, or
(ii) is entered into after the Original Closing Date with any counterparty that
is a Lender or an Affiliate of a Lender at the time such Swap Agreement is
entered into and (c) the due and punctual payment and performance of all
obligations of Borrower and any of its subsidiaries in respect of overdrafts and
related liabilities owed to a Lender or any of its Affiliates and arising from
cash management services (including treasury, depository, overdraft, credit or
debit card, electronic funds transfer and other cash management arrangements)
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

“Obligors” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Original Closing Date” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
by a Patent, now or hereafter owned by any Obligor or that any Obligor otherwise
has the right to license or granting to any Obligor any right to make, use or
sell any invention covered by a Patent, now or hereafter owned by any third
party.

“Patents” means all of the following now owned or hereafter acquired by any
Obligor: (a) all letters patent of the United States or the equivalent thereof
in any other country,

 

-4-



--------------------------------------------------------------------------------

and all applications for letters patent of the United States or the equivalent
thereof in any other country, including those listed on Schedule III, and
(b) all reissues, continuations, divisions, continuations-in-part or extensions
thereof, and the inventions disclosed or claimed therein, including the right to
make, use and/or sell the inventions disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer of the Borrower
and the General Counsel of the Borrower.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Secured Parties” means (a) the Lenders (and any Affiliate of a Lender to which
any obligation referred to in clause (c) of the definition of the term
“Obligations” is owed), (b) the Administrative Agent, (c) the Collateral Agent
(d) each Issuing Bank, (e) each counterparty to any Swap Agreement entered into
with a Loan Party the obligations under which constitute Obligations, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (g) the successors and permitted assigns of each of
the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Obligor or that any Obligor otherwise has the right to license, or
granting to any Obligor any right to use any Trademark now or hereafter owned by
any third party.

“Trademarks” means all of the following now owned or hereafter acquired by any
Obligor: (a) all trademarks, service marks, corporate names, company names,
business names, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, all registrations thereof (if
any), and all applications filed in connection therewith in the United States
Patent and Trademark Office or any similar offices in any State of the United
States or any other country or any political subdivision thereof, and all
renewals thereof, including those listed on Schedule III and (b) all goodwill
associated therewith or symbolized thereby.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly and
severally with the other Guarantors, the due and punctual payment and
performance of the Obligations. Each Guarantor further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. Each Guarantor
waives presentment to, demand of payment from and protest to the Borrower or any
other Loan Party of any of the Obligations, and also waives notice of acceptance
of its guarantee and notice of protest for nonpayment.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other person.

SECTION 2.03. No Limitations, etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.12, the obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:

(i) the failure of the Administrative Agent, the Collateral Agent or any other
Secured Party to assert any claim or demand or to exercise or enforce any right
or remedy under the provisions of any Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the Collateral
Agent or any other Secured Party for the Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a

 

-6-



--------------------------------------------------------------------------------

matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations),

(vi) any illegality, lack of validity or enforceability of any Obligation,

(vii) any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Obligation,

(viii) the existence of any claim, set-off or other rights that the Guarantor
may have at any time against the Borrower, the Collateral Agent, or any other
corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim,

(ix) and any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, the Borrower or the Guarantor or any other guarantor or
surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.

 

-7-



--------------------------------------------------------------------------------

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against the Borrower, or other Loan
Party or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Collateral Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.07. Maximum Liability. Anything herein or in any other Loan Document
to the contrary notwithstanding, the maximum liability of each Guarantor (other
than Holdings and the Borrower) hereunder and under the other Loan Documents
shall in no event exceed the amount which can be guaranteed by such Guarantor
under applicable federal and state laws relating to the insolvency of debtors
(after giving effect to the right of contribution established in Section 6.02).

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Obligor hereby assigns and pledges to
the Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest in all of such
Obligor’s right, title and interest in, to and under: (a) any Equity Interests
owned by it as of the Third Amendment Effective Date (which shall be listed on
Schedule II in accordance with and to the extent required by Section 3.03(a))
and any other Equity Interests obtained in the future by such Obligor and any
certificates representing all such Equity Interests

 

-8-



--------------------------------------------------------------------------------

(the “Pledged Stock”); provided that the Pledged Stock shall not include
(i) more than 65% of the issued and outstanding voting equity interests of any
Foreign Subsidiary, (ii) to the extent applicable law requires that a Subsidiary
of such Obligor issue directors’ qualifying shares, such shares or nominee or
other similar shares, or (iii) any Equity Interests of a person that is not
directly a Subsidiary of such Obligor; (b) (i) the debt securities held by such
Obligor as of the Third Amendment Effective Date (which shall be listed on
Schedule II in accordance with and to the extent required by Section 3.03(a)),
(ii) any debt securities in the future issued to such Obligor and (iii) any
promissory notes and any other instruments, if any, held by such Obligor and
evidencing Indebtedness of the Borrower or any Subsidiary thereof, and (iv) the
Intercompany Note (collectively, the “Pledged Debt”); (c) subject to
Section 3.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the securities referred to in
clauses (a) and (b) above; (d) subject to Section 3.06, all rights and
privileges of such Obligor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above; and (e) all proceeds of any of
the foregoing (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Pledged Collateral”); provided, however, that
Pledged Collateral and all of the components of Pledged Collateral including
Pledged Stock, Pledged Debt and the collateral specified in clauses (c) and
(d) above shall not include Excluded Assets or any assets not required to be
pledged pursuant to Section 5.10 of the Credit Agreement.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral

(a) Each Obligor agrees promptly to deliver or cause to be delivered to the
Collateral Agent, for the benefit of the Secured Parties, any and all Pledged
Stock and Pledged Debt (to the extent required by Section 3.02(b)) held by it.

(b) Each Obligor will cause any Indebtedness for borrowed money held by it
having an aggregate principal amount in excess of $10,000,000 (other than
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Borrower and the
Subsidiaries) owed to such Obligor by any person to be evidenced by a duly
executed promissory note that is pledged and delivered to the Collateral Agent,
including the Intercompany Note, for the benefit of the Secured Parties,
pursuant to the terms hereof.

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities required
to be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 3.02 shall be accompanied by stock powers or note powers, as applicable,
duly executed in blank or other instruments of transfer reasonably satisfactory
to the Collateral Agent and by such other instruments and documents as the
Collateral Agent may reasonably request and

 

-9-



--------------------------------------------------------------------------------

(ii) all other property composing part of the Pledged Collateral delivered
pursuant to the terms of this Agreement shall be accompanied to the extent
necessary to perfect the security interest in or allow realization on the
Pledged Collateral by proper instruments of assignment duly executed by the
applicable Obligor and such other instruments or, if necessary documents
(including issuer acknowledgments in respect of uncertificated securities, if
necessary) as the Collateral Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be attached hereto as Schedule II and made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities. Each schedule so delivered
shall supplement any prior schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Borrower, and with
respect to any of its Collateral, each Guarantor, jointly and severally,
represent, warrant and covenant to and with the Collateral Agent, for the
benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth, as of the Third Amendment Effective Date,
the percentage of the issued and outstanding shares of each class of the Equity
Interests of the issuer thereof represented by Pledged Stock and includes all
Equity Interests, debt securities and promissory notes or instruments evidencing
Indebtedness required to be pledged and delivered under Section 3.02;

(b) the Pledged Stock and Pledged Debt (solely with respect to Pledged Debt
issued by a person that is not a Subsidiary of the Borrower or an Affiliate of
any such subsidiary, to each Obligor’s knowledge) have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock, are fully paid and nonassessable and (ii) in the case of Pledged Debt
(solely with respect to Pledged Debt issued by a person that is not a Subsidiary
of the Borrower or an Affiliate of any such subsidiary, to each Obligor’s
knowledge) are legal, valid and binding obligations of the issuers thereof;

(c) except for the security interests granted hereunder, each Obligor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Obligor, (ii) holds the
same free and clear of all Liens, other than Liens permitted under Section 6.03
of the Credit Agreement, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than pursuant to a transaction permitted by
the Credit Agreement and other than Liens permitted under Section 6.03 of the
Credit Agreement and (iv) subject to the rights of such Obligor under the Loan
Documents to dispose of Pledged Collateral, will defend its title or interest
hereto or therein against any and all Liens (other than Liens permitted under
Section 6.03 of the Credit Agreement), however arising, of all persons;

 

-10-



--------------------------------------------------------------------------------

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e) each Obligor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect); and

(g) under the laws of the State of New York, by virtue of the execution and
delivery by the Obligors of this Agreement, when any Pledged Securities are
delivered to the Collateral Agent, for the benefit of the Secured Parties, in
accordance with this Agreement, the Collateral Agent will obtain, for the
benefit of the Secured Parties, a legal, valid and perfected first priority lien
upon and security interest in such Pledged Securities as security for the
payment and performance, as the case may be, in full of the Obligations and the
pledge effected hereby is effective to vest in the Collateral Agent, for the
benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests. Each interest in any limited liability company or limited partnership
controlled by any Obligor and pledged hereunder shall be represented by a
certificate, shall to the extent permitted by applicable laws be a “security”
within the meaning of Article 8 of the New York UCC and shall be governed by
Article 8 of the New York UCC; provided, however, in the case of (a) the limited
liability company interests set forth on Schedule IV, the Borrower shall cause
such interests to be represented by a certificate, to be a “security” within the
meaning of Article 8 of the New York UCC and to be governed by Article 8 of the
New York UCC, in each case not later than forty-five (45) days after the Third
Amendment Effective Date and (b) that any limited liability company or limited
partnership that, in either case, is a Wholly Owned Subsidiary formed or
acquired after the Third Amendment Effective Date, the Borrower shall cause such
interests to be represented by a certificate, to be a “security” within the
meaning of Article 8 of the New York UCC and to be governed by Article 8 of the
New York UCC, in each case not later than forty-five (45) days after the date of
formation or acquisition thereof, as applicable.

SECTION 3.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Obligor, endorsed or

 

-11-



--------------------------------------------------------------------------------

assigned in blank or in favor of the Collateral Agent or, if an Event of Default
shall have occurred and be continuing, in its own name as pledgee or the name of
its nominee (as pledgee or as sub-agent). Each Obligor will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Obligor. If an
Event of Default shall have occurred and be continuing, the Collateral Agent
shall have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement. Each Obligor shall use its commercially
reasonable efforts to cause any Loan Party that is not a party to this Agreement
to comply with a request by the Collateral Agent, pursuant to this Section 3.05,
to exchange certificates representing Pledged Securities of such Loan Party for
certificates of smaller or larger denominations.

SECTION 3.06. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing:

(i) Each Obligor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that materially and adversely affect
the rights inuring to a holder of any Pledged Securities, the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, the Credit Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to each Obligor, or
cause to be executed and delivered to such Obligor, all such proxies, powers of
attorney and other instruments as such Obligor may reasonably request for the
purpose of enabling such Obligor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Obligor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Obligor, shall be held in trust for the benefit of the
Collateral Agent, for the benefit of the Secured Parties, and, if such noncash
distribution would be required to be delivered as Pledged Collateral under
Section 3.02, shall be forthwith delivered to the Collateral Agent, for the

 

-12-



--------------------------------------------------------------------------------

benefit of the Secured Parties, in the same form as so received (and endorsed in
a manner reasonably satisfactory to the Collateral Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the relevant Obligors of the Collateral
Agent’s intention to exercise its rights hereunder, all rights of any Obligor to
dividends, interest, principal or other distributions that such Obligor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.06 shall
cease, and all such rights shall thereupon become vested, for the benefit of the
Secured Parties, in the Collateral Agent which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions. All dividends, interest, principal or other distributions
received by any Obligor contrary to the provisions of this Section 3.06 shall
not be commingled by such Obligor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent, for the benefit of the Secured Parties, and
shall be forthwith delivered to the Collateral Agent, for the benefit of the
Secured Parties, in the same form as so received (and endorsed in a manner
reasonably satisfactory to the Collateral Agent, as necessary). Any and all
money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.02. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate to
that effect, the Collateral Agent shall promptly repay to each Obligor (without
interest) all dividends, interest, principal or other distributions that such
Obligor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 2.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the relevant Obligors of the Collateral
Agent’s intention to exercise its rights hereunder, all rights of any Obligor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.06, and the obligations
of the Collateral Agent under paragraph (a)(ii) of this Section 3.06, shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, for the benefit of the Secured Parties, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that, unless otherwise directed by the Required Lenders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Obligors to exercise such
rights. After all Events of Default have been cured or waived and the Borrower
has delivered to the Collateral Agent a certificate to that effect, each Obligor
shall have the right to exercise the voting and/or consensual rights and powers
that such Obligor would otherwise be entitled to exercise pursuant to the terms
of paragraph (a)(i) above.

 

-13-



--------------------------------------------------------------------------------

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Obligor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Obligor or in which such Obligor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(i) all Accounts;

(ii) all As-Extracted Collateral;

(iii) all Chattel Paper;

(iv) all cash and Deposit Accounts;

(v) all Documents;

(vi) all Equipment and Goods;

(vii) all Fixtures;

(viii) all General Intangibles and Intellectual Property;

(ix) all Instruments;

(x) all Inventory;

(xi) all Investment Property;

(xii) all Letter-of-Credit Rights;

(xiii) all Commercial Tort Claims described with specification on Schedule V
hereto (as such Schedule may be amended or supplemented from time to time);

(xiv) all books and records pertaining to the Article 9 Collateral; and

(xv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing;

 

-14-



--------------------------------------------------------------------------------

provided, however, that the foregoing assignment, pledge and grant of a security
interest shall be deemed not to assign, pledge and grant a security interest in
(a) any Letter of Credit Rights to the extent any Obligor is required by
applicable law to apply the proceeds of a drawing of such Letter of Credit for a
specified purpose, (b) any United States intent-to-use trademark applications to
the extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law, or (c) motor
vehicles the perfection of a security interest in which is excluded from the UCC
in the relevant jurisdiction; provided further that the foregoing assignment,
pledge and grant of a security interest shall be deemed not to assign, pledge
and grant a security interest in Excluded Assets or any assets not required to
be pledged pursuant to Section 5.10 of the Credit Agreement.

(b) Each Obligor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings), continuation statements, or other
filings and recordings, and hereby ratifies any and all such filings made prior
to the date hereof, with respect to the Article 9 Collateral and any other
collateral pledged hereunder or any part thereof and amendments thereto that
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment, or such other information as may be required under applicable law,
including (i) whether such Obligor is an organization, the type of organization
and any organizational identification number issued to such Obligor, (ii) in the
case of Fixtures and As-Extracted Collateral, a sufficient description of the
real property to which such Article 9 Collateral relates, and (iii) a
description of collateral that describes such property in any other manner as
the Collateral Agent may reasonably determine is necessary or advisable to
ensure the perfection of the Security Interest in the Article 9 Collateral or
other collateral granted under this Agreement, including describing such
property as “all assets” or “all property”. Each Obligor agrees to provide such
information to the Collateral Agent promptly upon specific request therefor.

Each Obligor hereby further irrevocably authorizes the Collateral Agent to file
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office or any similar office in any other country) such
documents as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Obligor without the signature of any Obligor, and naming any Obligor or the
Obligors as debtors and the Collateral Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Obligor with respect to or arising out of the
Article 9 Collateral.

SECTION 4.02. Representations and Warranties. The Borrower, and with respect to
any of its Collateral, each Guarantor, jointly and severally represent and
warrant to the Collateral Agent and the Secured Parties that:

 

-15-



--------------------------------------------------------------------------------

(a) Each Obligor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Obligor, is correct and complete, in all material respects, as of the Third
Amendment Effective Date.

Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Article 9 Collateral based upon the information provided to
the Collateral Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 7 to the
Perfection Certificate (or specified by notice from the Borrower to the
Collateral Agent after the Third Amendment Effective Date in the case of
filings, recordings or registrations required by Section 5.10 of the Credit
Agreement), constitute all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office in order to perfect the Security Interest in
Article 9 Collateral consisting of United States Patents, United States
registered Trademarks and United States registered Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments.

A fully executed short form (which form shall be reasonably acceptable to the
Collateral Agent and Borrower) containing a description of all Article 9
Collateral consisting of Intellectual Property with respect to United States
Patents (and Patents for which United States registration applications are
pending), United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights (and Copyrights for which United States registration applications are
pending) shall be delivered to the Collateral Agent for recording with the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, as reasonably requested by the Collateral
Agent, to protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Collateral Agent, for the benefit of the
Secured Parties, in respect of all Article 9 Collateral consisting of such
Intellectual Property in which a security interest may be perfected by recording
with the United States Patent and Trademark Office and the United States

 

-16-



--------------------------------------------------------------------------------

Copyright Office, and, other than the Uniform Commercial Code financing
statements or other appropriate filings, recordings or registrations referenced
above, no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary (other than such actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of Patents, Trademarks and Copyrights (or registration or
application for registration thereof) acquired or developed after the date
hereof).

(c) The Security Interest constitutes (i) under the laws of the State of New
York, a legal and valid security interest in all the Article 9 Collateral
securing the payment or performance, as the case may be, in full of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral to the extent such a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of this
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable. The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral, other than Liens
expressly permitted pursuant to Section 6.03 of the Credit Agreement or arising
by operation of law.

(d) The Article 9 Collateral is owned by the Obligors free and clear of any
Lien, other than Liens expressly permitted pursuant to Section 6.03 of the
Credit Agreement or arising by operation of law. None of the Obligors has filed
or consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Obligor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any Obligor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in the case
of each clause (i), (ii) and (iii) above, in respect of Liens expressly
permitted pursuant to Section 6.03 of the Credit Agreement.

(e) None of the Obligors holds any Commercial Tort Claim reasonably estimated in
excess of $10,000,000 as of the Third Amendment Effective Date except as
indicated on Schedule V hereto, as such schedule may be updated or supplemented
from time to time.

(f) All Accounts have been originated by the Obligors and all Inventory
reasonably estimated in excess of $10,000,000 has been acquired by the Obligors
in the ordinary course of business.

 

-17-



--------------------------------------------------------------------------------

SECTION 4.03. Covenants. (a) Each Obligor agrees promptly to notify the
Collateral Agent in writing of any change (i) in its corporate name, (ii) in its
identity or type of organization or corporate structure, (iii) in its Federal
Taxpayer Identification Number or organizational identification number, (iv) in
its jurisdiction of organization or (v) Chief Executive Office. Each Obligor
agrees promptly to provide the Collateral Agent with certified organizational
documents reflecting any of the changes applicable to it described in the
immediately preceding sentence upon the Collateral Agent’s request. Each Obligor
agrees not to effect or permit any change referred to in the first sentence of
this paragraph (a) unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Article 9 Collateral, for
the benefit of the Secured Parties. Each Obligor agrees promptly to notify the
Collateral Agent if any material portion of the Article 9 Collateral owned or
held by such Obligor is damaged or destroyed.

(b) Subject to the rights of such Obligor under the Loan Documents to dispose of
Collateral, each Obligor shall, at its own expense, take any and all actions
necessary to defend title to its Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent, for the benefit of the
Secured Parties, in its Article 9 Collateral and the priority thereof against
any Lien not expressly permitted pursuant to Section 6.03 of the Credit
Agreement.

(c) Each Obligor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith. If any amount payable to any of the Obligors under or in
connection with any of the Article 9 Collateral that is in excess of $10,000,000
shall be or become evidenced by any promissory note or other instrument, such
note or instrument shall be, promptly delivered to the Collateral Agent, for the
benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Collateral Agent.

Without limiting the generality of the foregoing, each Obligor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Obligors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to specifically identify any of its assets or items that may constitute
Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Obligor shall have the right, exercisable
within 30 days after it has been notified by the Collateral Agent of the
specific identification of such Article 9 Collateral, to advise the Collateral
Agent in writing of any inaccuracy of the representations and warranties made by
such Obligor hereunder with respect to such Article 9 Collateral. Each Obligor
agrees that it will use its commercially reasonable efforts to take such action
as shall be necessary in order that all representations and warranties hereunder
shall be true and correct with respect to such Article 9 Collateral within
30 days after

 

-18-



--------------------------------------------------------------------------------

the date it has been notified by the Collateral Agent of the specific
identification of such Article 9 Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, its Article 9 Collateral, including, in the
case of its Accounts or Article 9 Collateral in the possession of any third
person, by contacting Account Debtors or the third person possessing such
Article 9 Collateral for the purpose of making such a verification. The
Collateral Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.03 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Obligor fails to do
so as required by the Credit Agreement or this Agreement, and each Obligor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
reasonable payment made or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization; provided, however, that nothing
in this Section 4.03(e) shall be interpreted as excusing any Obligor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Obligor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

(f) Each Obligor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to its Article 9 Collateral and each Obligor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Obligors shall make or permit to be made an assignment, pledge
or hypothecation of its Article 9 Collateral or shall grant any other Lien in
respect of its Article 9 Collateral, except as expressly permitted by the Credit
Agreement. None of the Obligors shall make or permit to be made any transfer of
its Article 9 Collateral and each Obligor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement.

(h) None of the Obligors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
its Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts,

 

-19-



--------------------------------------------------------------------------------

compromises or settlements granted or made in the ordinary course of business
and consistent with prudent business practices or as otherwise permitted by the
Credit Agreement.

(i) Each Obligor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Obligor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of its Article 9 Collateral under policies of insurance,
endorsing the name of such Obligor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Obligor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Collateral Agent may, without waiving or releasing any obligation
or liability of the Obligors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable. All sums disbursed by the Collateral Agent in
connection with this Section 4.03(i), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Obligors to the Collateral Agent and shall be additional
Obligations secured hereby.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the benefit of the Secured Parties, the Collateral Agent’s security interest
in the Article 9 Collateral, each Obligor agrees, in each case at such Obligor’s
own expense, to take the following actions with, respect to the following
Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Obligor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper evidencing an amount
in excess of $10,000,000, such Obligor shall forthwith endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request.

(b) Cash Accounts. No Obligor shall grant control of any deposit account to any
Person other than the Collateral Agent and the bank with which the deposit
account is maintained.

(c) Investment Property. Except to the extent otherwise provided in Article III:

(i) if any Investment Property, whether certificated or uncertificated (other
than uncertificated securities described in clause (ii) below), having an
aggregate fair market value in excess of $10,000,000 now or hereafter acquired
by any Obligor is held by such Obligor, such Obligor shall notify the Collateral
Agent thereof and either, at such

 

-20-



--------------------------------------------------------------------------------

Obligor’s discretion, (A) cause such Investment Property (if it is a
Certificated Security) to be endorsed, assigned and delivered to the Collateral
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time reasonably specify,
(B) cause such security or Investment Property to be held in a securities
account that is then subject to a Control Agreement, (C) cause any securities
intermediary or commodity intermediary, as applicable, then holding such
Investment Property to agree pursuant to a Control Agreement, in the case of a
securities intermediary, to comply with entitlement orders or other instructions
from the Collateral Agent to such securities intermediary as to such securities
or other Investment Property or, in the case of a commodity intermediary, to
apply any value distributed on account of any commodity contract as directed by
the Collateral Agent to such commodity intermediary, in each case without
further consent of any Obligor or such nominee, or (D) arrange for the
Collateral Agent to become the entitlement holder with respect to such
Investment Property (if it is held through a securities intermediary), for the
benefit of the Secured Parties, with such Obligor being permitted, only with the
consent of the Collateral Agent, to exercise rights to withdraw or otherwise
deal with such Investment Property; and

(ii) if any security having a fair market value in excess of $10,000,000 and now
or hereafter acquired by any Obligor is uncertificated and is issued to such
Obligor or its nominee directly by the issuer thereof, such Obligor shall
promptly notify the Collateral Agent of such uncertificated securities and upon
the Collateral Agent’s request following the occurrence and during the
continuation of an Event of Default, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, cause, or with
respect to any issuer that is not a Subsidiary of such Obligor, use best efforts
to cause either (i) the issuer to agree to comply with instructions from the
Collateral Agent as to such security, without further consent of any Obligor or
such nominee, or (ii) the issuer to register the Collateral Agent as the
registered owner of such security.

The Collateral Agent agrees with each of the Obligors that the Collateral Agent
shall not give any entitlement orders, instructions or directions to any such
issuer, securities intermediary or commodity intermediary described above, as
applicable, and shall not withhold its consent to the exercise of any withdrawal
or dealing rights by any Obligor, as applicable, unless an Event of Default has
occurred and is continuing or, after giving effect to any such withdrawal or
dealing rights, would occur; provided, that the provisions of this paragraph
(c) shall not apply to any Financial Assets credited to a securities account for
which the Collateral Agent is the securities intermediary.

(d) Commercial Tort Claims. If any Obligor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $10,000,000,
such Obligor shall promptly notify the Collateral Agent thereof in a writing
signed by such Obligor, including a summary description of such claim, and grant
to the Collateral Agent in writing a security interest therein and in the
proceeds thereof, all upon the terms

 

-21-



--------------------------------------------------------------------------------

of this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Obligor agrees that it will not knowingly do any act or knowingly omit
to do any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent that
is material to the normal conduct of such Obligor’s business may become
prematurely invalidated or dedicated to the public.

(b) Each Obligor will use its commercially reasonable efforts to, for each
material Trademark necessary to the normal conduct of such Obligor’s business,
(i) maintain such Trademark in full force free from any adjudication of
abandonment or invalidity for non-use, (ii) maintain the quality of products and
services offered under such Trademark consistent with the quality of such
products and services as of the date hereof, (iii) display such Trademark with
notice of federal or foreign registration or claim of trademark or service mark
as required under applicable law and (iv) not knowingly use or knowingly permit
its licensees’ use of such Trademark in violation of any third-party rights.

(c) Each Obligor will use its commercially reasonable efforts to, for each work
covered by a material Copyright necessary to the normal conduct of such
Obligor’s business that it publishes, displays and distributes, use copyright
notice as required under applicable copyright laws.

(d) Each Obligor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright material to the normal conduct of such Obligor’s
business may imminently become abandoned, lost or dedicated to the public other
than by expiration, or of any materially adverse determination or development,
excluding office actions and similar determinations in the United States Patent
and Trademark Office, United States Copyright Office, any court or any similar
office of any country, regarding such Obligor’s ownership of any such material
Patent, Trademark or Copyright or its right to register or to maintain the same.

(e) Each Obligor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on a semi-annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country filed during the preceding six-month period, and
(ii) upon the reasonable request of the Collateral Agent, execute and deliver
any and all agreements, instruments, documents and papers as the Collateral
Agent may reasonably request to evidence the Collateral Agent’s security
interest in such Patent, Trademark or Copyright; provided for the avoidance of
doubt, that all such Intellectual Property shall automatically constitute
Collateral herewith.

 

-22-



--------------------------------------------------------------------------------

(f) Each Obligor shall exercise its reasonable business judgment consistent with
its practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country (A) with respect to maintaining and pursuing each material
application relating to any Patent, Trademark and/or Copyright (and obtaining
the relevant grant or registration) material to the normal conduct of such
Obligor’s business and (B) to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright in each case that is material
to the normal conduct of such Obligor’s business, including, when applicable and
necessary in such Obligor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Obligor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g) In the event that any Obligor knows that any Article 9 Collateral consisting
of a Patent, Trademark or Copyright material to the normal conduct of its
business has been or is about to be materially infringed, misappropriated or
diluted by a third party, such Obligor shall, if such Obligor deems it necessary
in its reasonable business judgment, promptly contact such third party, and if
necessary in its reasonable business judgment, sue and recover damages, or take
such other actions as are reasonably appropriate under the circumstances.

(h) Upon and during the continuance of an Event of Default, each Obligor shall
use commercially reasonable efforts to obtain all requisite consents or
approvals from the licensor under each Copyright License, Patent License or
Trademark License to effect the assignment of all such Obligor’s right, title
and interest thereunder to (in the Collateral Agent’s sole discretion) the
designee of the Collateral Agent or the Collateral Agent.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Obligor agrees to deliver each item of
its Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Obligors to the Collateral Agent
(provided, however, that with respect to Trademarks such assignment shall only
be effective if such Trademarks are accompanied by the goodwill symbolized by
such Trademarks) or to license or sublicense, whether general, special or
otherwise, and whether on an exclusive or a nonexclusive basis, any such Article
9 Collateral

 

-23-



--------------------------------------------------------------------------------

throughout the world on such terms and conditions and in such manner as the
Collateral Agent shall determine (other than in violation of any then-existing
licensing arrangements to the extent that waivers thereunder cannot be obtained)
and (b) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the applicable Uniform Commercial Code or other applicable law.
Without limiting the generality of the foregoing, each Obligor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof. Upon consummation of any such sale of Collateral
pursuant to this Section 5.01 the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Obligor, and
each Obligor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Obligor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Collateral Agent shall give the applicable Obligors 10 Business Days’
written notice (which each Obligor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or the portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by

 

-24-



--------------------------------------------------------------------------------

law, private) sale made pursuant to this Section 5.01, any Secured Party may bid
for or purchase for cash, free (to the extent permitted by law) from any right
of redemption, stay, valuation or appraisal on the part of any Obligor (all such
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and such Secured Party may,
upon compliance with the terms of sale, hold, retain and dispose of such
property in accordance with Section 5.02 hereof without further accountability
to any Obligor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Obligor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 5.02. Application of Proceeds. The Collateral Agent shall promptly apply
the proceeds, moneys or balances of any collection or sale of Collateral, as
well as any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Applicable Agent
and the Collateral Agent in connection with such collection or sale or otherwise
in connection with this Agreement, any other Loan Document or any of the
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Applicable Agent
and the Collateral Agent hereunder or under any other Loan Document on behalf of
any Obligor and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the respective
amounts of the Obligations owed to them on the date of any such distribution);
and

THIRD, to the Obligors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part

 

-25-



--------------------------------------------------------------------------------

of the purchase money paid over to the Collateral Agent or such officer or be
answerable in any way for the misapplication thereof.

SECTION 5.03. Grant of License To Use Intellectual Property. Solely for the
purpose of enabling the Collateral Agent to exercise rights and remedies under
Article V of this Agreement at such time as the Collateral Agent shall be
lawfully entitled, and to the extent necessary, to exercise such rights and
remedies, each Obligor hereby grants to (in the Collateral Agent’s sole
discretion) a designee of the Collateral Agent or the Collateral Agent, for the
benefit of the Secured Parties, a nonexclusive license (exercisable without
payment of royalty or other compensation to any Obligor) to use, license or
sublicense any of its Article 9 Collateral consisting of Intellectual Property
(excluding Trademarks) now owned or hereafter acquired by such Obligor, wherever
the same may be located, and including, without limitation, in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Collateral Agent
(or its designee) may be exercised, at the option of the Collateral Agent,
solely upon the occurrence and during the continuation of an Event of Default;
provided that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Obligors
notwithstanding any subsequent cure of an Event of Default.

SECTION 5.04. Securities Act, etc. In view of the position of the Obligors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Obligor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Obligor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable, Blue
Sky or other state securities laws and (b) may approach and negotiate with a
single potential purchaser to effect such sale. Each Obligor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Collateral Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a single
purchaser were approached. The provisions of

 

-26-



--------------------------------------------------------------------------------

this Section 5.04 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement in respect of any Obligation
of the Borrower, the Borrower shall indemnify such Guarantor for the full amount
of such payment and such Guarantor shall be subrogated to the rights of the
person to whom such payment shall have been made to the extent of such payment
and (b) in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
Obligation of the Borrower, the Borrower shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor agrees (subject to
Section 6.03) that, in the event a payment shall be made by any other Guarantor
hereunder in respect of any Obligation or assets of any other Guarantor shall be
sold pursuant to any Security Document to satisfy any Obligation owed to any
Secured Party and such other Guarantor (the “Claiming Guarantor”) shall not have
been fully indemnified by the Borrower as provided in Section 6.01, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 7.13, the date of the supplement
hereto executed and delivered by such Guarantor). Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 6.02 shall
be subrogated to the rights of such Claiming Guarantor under Section 6.01 to the
extent of such payment.

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Obligors under Sections 6.01 and 6.02 and all
other rights of indemnity, contribution or subrogation of the Obligors under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations. No failure on the part of the
Borrower or any Guarantor to make the payments required by Sections 6.01 and
6.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Obligor with respect to
its obligations hereunder, and each Obligor shall remain liable for the full
amount of the obligations of such Obligor hereunder.

 

-27-



--------------------------------------------------------------------------------

(b) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower, with such notice
to be given as provided in Section 9.01 of the Credit Agreement.

SECTION 7.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Obligor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Obligor in respect of the Obligations or this Agreement.

SECTION 7.03. Binding Effect; Several Agreement. This Agreement shall become
binding when a counterpart hereof shall have been executed by the Borrower, the
Guarantors and the Collateral Agent and when the Collateral Agent shall have
received copies thereof which, when taken together, bear the signatures of each
of the other parties hereto, and thereafter shall be binding upon and inure to
the benefit of each of the parties hereto and the other Secured Parties and
their respective permitted successors and assigns. This Agreement shall be
construed as a separate agreement with respect to each party and may be amended,
modified, supplemented, waived or released with respect to any party without the
approval of any other party and without affecting the obligations of any other
party hereunder.

SECTION 7.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and registered assigns, except that no party shall have the right to
assign or otherwise transfer any of its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by the Credit Agreement.

 

-28-



--------------------------------------------------------------------------------

SECTION 7.05. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Obligor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees (as defined in Section 9.05 of the Credit
Agreement) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, litigation, investigations or proceedings
and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted or brought against any Indemnitee arising
out of, in any way connected with, or as a result of (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
any transactions contemplated hereby or (ii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, litigation, investigations or proceedings
or related expenses result primarily from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties (any such Indemnitee
and its Related Parties treated, for this purpose only, as a single Indemnitee).

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. Without
prejudice to the survival of any other agreements contained herein, the
provisions of this Section 7.05 shall survive the payment in full of the
principal and interest under the Credit Agreement, the expiration of the Letters
of Credit, the termination of the Commitments and the termination of this
Agreement or any other Loan Document. All amounts due under this Section 7.05
shall be payable on written demand therefor.

SECTION 7.06. Collateral Agent Appointed Attorney-in-Fact. Each Obligor hereby
appoints the Collateral Agent the attorney-in-fact of such Obligor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Obligor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral; (d) to sign the name of any
Obligor on any invoice or bill of lading relating to any of the Collateral;
(e) to send verifications of Accounts to any Account Debtor; (f) to commence and
prosecute any and all suits, actions or proceedings at law

 

-29-



--------------------------------------------------------------------------------

or in equity in any court of competent jurisdiction to collect or otherwise
realize on all or any of the Collateral or to enforce any rights in respect of
any Collateral; (g) to settle, compromise, compound, adjust or defend any
actions, suits or proceedings relating to all or any of the Collateral; (h) to
notify, or to require any Obligor to notify, Account Debtors to make payment
directly to the Collateral Agent; and (i) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided, that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Obligor for
any act or failure to act hereunder, except for their own gross negligence or
wilful misconduct.

SECTION 7.07. Applicable Law; Jurisdiction; Consent to Service of Process;
WAIVER OF JURY TRIAL. The terms of Sections 9.07, 9.11 and 9.15 of the Credit
Agreement are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

SECTION 7.08. Waivers; Amendment. (a) No failure or delay of the Agents, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, each Issuing Bank and other Secured Parties
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower or any other
Loan Party in any case shall entitle such person to any other or further notice
or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by each party hereto and, to the extent required, consented to by the Required
Lenders in accordance with Section 9.08 of the Credit Agreement.

SECTION 7.09. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions

 

-30-



--------------------------------------------------------------------------------

contained herein and therein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.10. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 7.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

SECTION 7.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.12. Termination or Release. (a) This Agreement shall remain in full
force and effect until such time as the Obligations have been paid in full and
the Commitments have expired or been terminated, at which time this Agreement
shall be automatically terminated and the Collateral Agent shall, upon the
request and at the expense of the Obligors, forthwith release all of its liens
and security interests hereunder and shall promptly execute and deliver all UCC
termination statements and/or other documents requested by the Obligors
evidencing such termination.

(b) A Guarantor shall automatically be released from its obligations hereunder
and the security interests in the Collateral of such Guarantor shall be
automatically released upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Guarantor ceases to be a Restricted
Subsidiary.

(c) Upon any sale or other transfer by any Obligor of any Collateral that is
permitted under the Credit Agreement to any person that is not an Obligor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released;

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.12, the Collateral Agent shall promptly execute and
deliver to any Obligor, at such Obligor’s, expense all documents that such
Obligor shall request to evidence such termination or release subject, with
respect to clauses (b) and (c), to the Collateral Agent’s receipt of a
certification by the Borrower and any applicable Loan Party state that such
transaction, sale or other transfer, as applicable and the related release is
permitted under the terms of the Loan Documents. Any execution and delivery of
documents pursuant to this Section 7.12 shall be without recourse to or warranty
by the Collateral Agent.

 

-31-



--------------------------------------------------------------------------------

(e) Upon the occurrence of a Ratings Event, at the Borrower’s written request,
any Security Interest shall be released (the “Collateral Release”). In the event
that any action is required to evidence the Collateral Release, the Lenders
irrevocably authorize the Administrative Agent and the Collateral Agent to take
any such action, including the execution and delivery of such documents, as any
Loan Party may reasonably request to evidence such release subject to the
Collateral Agent’s receipt of a certification by the Borrower stating that a
Ratings Event has occurred.

(f) If, at any time after a Collateral Release for a period of twelve
(12) consecutive months, the Borrower’s corporate credit rating and corporate
family rating are below either (A) both (x) BB+ (stable) from S&P and (y) Ba1
(stable) from Moody’s or (B) either (x) BB (stable) from S&P or (y) Ba2 (stable)
from Moody’s, at the request of the Administrative Agent, the Borrower shall,
and shall cause any other Loan Party to, reinstate any Security Interest
pursuant to the Collateral Release within ninety (90) days or such longer period
as the Administrative Agent may agree in its reasonable discretion.

SECTION 7.13. Additional Subsidiaries. Upon execution and delivery by the
Collateral Agent and any Wholly Owned Domestic Subsidiary of the Borrower that
is required to become a party hereto by Section 5.10 of the Credit Agreement of
an instrument in the form of Exhibit I hereto, such subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other party to this Agreement. The rights and
obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new party to this Agreement.

SECTION 7.14. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Secured Party and each Issuing Bank is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Secured Party or such Issuing Bank to or for the credit or the account
of any party to this Agreement against any of and all the obligations of such
party now or hereafter existing under this Agreement owed to such Secured Party
or such Issuing Bank, irrespective of whether or not such Secured Party or such
Issuing Bank shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Secured Party and each Issuing
Bank under this Section 7.14 are in addition to other rights and remedies
(including other rights of set-off) that such Secured Party or such Issuing Bank
may have.

[Signature Page Follows]

 

-32-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ALPHA NATURAL RESOURCES, INC.,

as Borrower

By:  

/s/ Vaughn R. Groves

  Name:   Vaughn R. Groves   Title:   Executive Vice President, General Counsel
and Secretary

 

Signature Page to

Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

ALPHA AMERICAN COAL COMPANY, LLC ALPHA AMERICAN COAL HOLDING, LLC ALPHA COAL
RESOURCES COMPANY, LLC

ALPHA COAL SALES CO., LLC

ALPHA COAL WEST, INC.

ALPHA ENERGY SALES, LLC

ALPHA INDIA, LLC

ALPHA MIDWEST HOLDING COMPANY ALPHA PA COAL TERMINAL, LLC ALPHA WYOMING LAND
COMPANY, LLC BARBARA HOLDINGS INC. CASTLE GATE HOLDING COMPANY COAL GAS
RECOVERY, LLC DELTA MINE HOLDING COMPANY DRY SYSTEMS TECHNOLOGIES, INC. ENERGY
DEVELOPMENT CORPORATION

FOUNDATION MINING, LLC

FOUNDATION PA COAL COMPANY, LLC

FOUNDATION ROYALTY COMPANY FREEPORT MINING, LLC

FREEPORT RESOURCES COMPANY, LLC

JAY CREEK HOLDING, LLC

KINGSTON MINING, INC. KINGSTON PROCESSING, INC. KINGSTON RESOURCES, INC. LAUREL
CREEK CO., INC. MAPLE MEADOW MINING COMPANY NEWEAGLE COAL SALES CORP. NEWEAGLE
DEVELOPMENT CORP. NEWEAGLE INDUSTRIES, INC. NEWEAGLE MINING CORP. ODELL
PROCESSING INC. PAYNTER BRANCH MINING, INC.

PENNSYLVANIA LAND HOLDINGS
COMPANY, LLC

PENNSYLVANIA SERVICES CORPORATION PIONEER FUEL CORPORATION PIONEER MINING, INC.
PLATEAU MINING CORPORATION RED ASH SALES COMPANY, INC. RIVER PROCESSING
CORPORATION RIVEREAGLE CORP. RIVERTON COAL PRODUCTION INC. RIVERTON COAL SALES,
INC. ROCKSPRING DEVELOPMENT, INC. RUHRKOHLE TRADING CORPORATION SIMMONS FORK
MINING, INC.

 

Signature Page to

Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

WABASH MINE HOLDING COMPANY WARRICK HOLDING COMPANY By:  

/s/ Vaughn R. Groves

  Name:   Vaughn R. Groves   Title:   Vice President and Secretary ALPHA
SHIPPING AND CHARTERING, LLC By:  

/s/ Vaughn R. Groves

  Name:   Vaughn R. Groves   Title:   Vice President and Assistant Secretary
ALPHA LAND AND RESERVES, LLC By:  

/s/ Vaughn R. Groves

  Name:   Vaughn R. Groves   Title:   President and Manager ALPHA NATURAL
RESOURCES, LLC ALPHA NATURAL RESOURCES SERVICES, LLC By:  

/s/ Vaughn R. Groves

  Name:   Vaughn R. Groves   Title:   Executive Vice President, General Counsel
and Assistant Secretary

 

Signature Page to

Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

ALPHA TERMINAL COMPANY, LLC AMFIRE, LLC AMFIRE HOLDINGS, LLC

AMFIRE MINING COMPANY, LLC

AXIOM EXCAVATING AND GRADING SERVICES, LLC

BLACK DOG COAL, LLC BROOKS RUN MINING COMPANY, LLC BUCHANAN ENERGY COMPANY, LLC
CALLAWAY LAND AND RESERVES, LLC COBRA NATURAL RESOURCES, LLC CORAL ENERGY
SERVICES, LLC DICKENSON-RUSSELL COAL COMPANY, LLC

DICKENSON-RUSSELL LAND AND RESERVES, LLC

ENTERPRISE LAND AND RESERVES, LLC ENTERPRISE MINING COMPANY, LLC ESPERANZA COAL
CO., LLC HERNDON PROCESSING COMPANY, LLC KEPLER PROCESSING COMPANY, LLC KINGWOOD
MINING COMPANY, LLC LITWAR PROCESSING COMPANY, LLC MAXXIM REBUILD CO., LLC
MAXXIM SHARED SERVICES, LLC MAXXUM CARBON RESOURCES, LLC

MCDOWELL-WYOMING COAL COMPANY LLC

NICEWONDER CONTRACTING, INC. PALLADIAN LIME, LLC PARAMONT COAL COMPANY VIRGINIA,
LLC PREMIUM ENERGY, LLC RIVERSIDE ENERGY COMPANY, LLC SOLOMONS MINING COMPANY
TWIN STAR MINING, INC. VIRGINIA ENERGY COMPANY, LLC WHITE FLAME ENERGY, INC.

 

By:  

/s/ Vaughn R. Groves

  Name:   Vaughn R. Groves   Title:   Vice President

 

Signature Page to

Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

AMFIRE WV, L.P. By:  

AMFIRE Holdings, LLC,

as General Partner

By:  

/s/ Vaughn R. Groves

  Name:   Vaughn R. Groves   Title:   Vice President CUMBERLAND COAL RESOURCES,
LP By:  

Pennsylvania Services Corporation,

as General Partner

By:  

/s/ Vaughn R. Groves

  Name:   Vaughn R. Groves   Title:   Vice President and Secretary EMERALD COAL
RESOURCES, LP By:  

Pennsylvania Services Corporation,

as General Partner

By:  

/s/ Vaughn R. Groves

  Name:   Vaughn R. Groves   Title:   Vice President and Secretary

 

Signature Page to

Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

ALPHA AUSTRALIA, LLC ALPHA AUSTRALIA SERVICES, LLC ALPHA NATURAL RESOURCES
INTERNATIONAL, LLC ALPHA SUB FIVE, LLC ALPHA SUB FOUR, LLC ALPHA SUB ONE, LLC
ALPHA SUB THREE, LLC ALPHA SUB TWO, LLC

 

By:  

/s/ Vaughn R. Groves

  Name:   Vaughn R. Groves   Title:   President, Manager and Secretary MOUNTAIN
MERGER SUB, INC. By:  

/s/ Vaughn R. Groves

  Name:   Vaughn R. Groves   Title:   Executive Vice President, General Counsel
and Secretary

 

Signature Page to

Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

A. T. MASSEY COAL COMPANY, INC. ALEX ENERGY, INC. ALLIANCE COAL CORPORATION
ARACOMA COAL COMPANY, INC. BANDMILL COAL CORPORATION BANDYTOWN COAL COMPANY
BARNABUS LAND COMPANY BELFRY COAL CORPORATION BEN CREEK COAL COMPANY BIG BEAR
MINING COMPANY BIG LAUREL MINING CORPORATION BLACK KING MINE DEVELOPMENT CO.
BLACK MOUNTAIN RESOURCES LLC BLUFF SPUR COAL CORPORATION BOONE EAST DEVELOPMENT
CO. BOONE ENERGY COMPANY BOONE WEST DEVELOPMENT CO. BULL MOUNTAIN MINING
CORPORATION CAVE SPUR COAL LLC CENTRAL PENN ENERGY COMPANY, INC.

CENTRAL WEST VIRGINIA ENERGY COMPANY

CERES LAND COMPANY CLEAR FORK COAL COMPANY CLOVERLICK COAL COMPANY LLC
CLOVERLICK MANAGEMENT LLC CRYSTAL FUELS COMPANY CUMBERLAND EQUIPMENT CORPORATION
CUMBERLAND RESOURCES CORPORATION DEHUE COAL COMPANY DELBARTON MINING COMPANY
DEMETER LAND COMPANY DORCHESTER ASSOCIATES LLC DORCHESTER ENTERPRISES,
INCORPORATED

DOUGLAS POCAHONTAS COAL CORPORATION

DRIH CORPORATION DUCHESS COAL COMPANY EAGLE ENERGY, INC. ELK RUN COAL COMPANY,
INC. EN ROUTE LLC EXETER COAL CORPORATION FOGLESONG ENERGY COMPANY GOALS COAL
COMPANY GREEN VALLEY COAL COMPANY GREYEAGLE COAL COMPANY GUEST MOUNTAIN MINING
CORPORATION HADEN FARMS, INC.

 

Signature Page to

Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

HARLAN RECLAMATION SERVICES LLC

HAZY RIDGE COAL COMPANY

HIGH SPLINT COAL LLC

HIGHLAND MINING COMPANY

HOPKINS CREEK COAL COMPANY

INDEPENDENCE COAL COMPANY, INC.

JACKS BRANCH COAL COMPANY

JOBONER COAL COMPANY

JST LAND COMPANY

JST MINING COMPANY

JST RESOURCES LLC

KANAWHA ENERGY COMPANY

KNOX CREEK COAL CORPORATION

LAUREN LAND COMPANY

LAXARE, INC.

LOGAN COUNTY MINE SERVICES, INC.

LONG FORK COAL COMPANY

LYNN BRANCH COAL COMPANY, INC.

MAGGARD BRANCH COAL LLC

MAJESTIC MINING, INC.

MARFORK COAL COMPANY, INC.

MARTIN COUNTY COAL CORPORATION

MASSEY COAL SALES COMPANY, INC.

MASSEY COAL SERVICES, INC.

MASSEY ENERGY COMPANY

MASSEY EUROPEAN SALES, INC.

MASSEY GAS & OIL COMPANY

MEADOW BRANCH COAL LLC

MEADOW BRANCH MINING CORPORATION

MILL BRANCH COAL CORPORATION

MOUNTAIN MANAGEMENT, INCORPORATED

NEW MARKET LAND COMPANY

NEW RIDGE MINING COMPANY

NEW RIVER ENERGY CORPORATION

NICCO CORPORATION

NICHOLAS ENERGY COMPANY

NINE MILE SPUR LLC

NORTH FORK COAL CORPORATION

OMAR MINING COMPANY

OSAKA MINING CORPORATION

PANTHER MINING LLC

PEERLESS EAGLE COAL CO.

PERFORMANCE COAL COMPANY

PETER CAVE MINING COMPANY

PIGEON CREEK PROCESSING CORPORATION

PILGRIM MINING COMPANY, INC.

 

Signature Page to

Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

POWELL RIVER RESOURCES CORPORATION

POWER MOUNTAIN COAL COMPANY

RAVEN RESOURCES, INC.

RAWL SALES & PROCESSING CO.

RESOURCE DEVELOPMENT LLC

RESOURCE LAND COMPANY LLC

ROAD FORK DEVELOPMENT COMPANY, INC.

ROBINSON-PHILLIPS COAL COMPANY

RODA RESOURCES LLC

ROSTRAVER ENERGY COMPANY

RUM CREEK COAL SALES, INC.

RUSSELL FORK COAL COMPANY

SC COAL CORPORATION

SCARLET DEVELOPMENT COMPANY

SHANNON-POCAHONTAS COAL CORPORATION

SHENANDOAH CAPITAL MANAGEMENT CORP.

SIDNEY COAL COMPANY, INC.

SPARTAN MINING COMPANY

STILLHOUSE MINING LLC

STIRRAT COAL COMPANY

STONE MINING COMPANY

SUPPORT MINING COMPANY

SYCAMORE FUELS, INC.

T. C. H. COAL CO.

TALON LOADOUT COMPANY

TENNESSEE CONSOLIDATED COAL COMPANY

TENNESSEE ENERGY CORP.

THUNDER MINING COMPANY

TOWN CREEK COAL COMPANY

TRACE CREEK COAL COMPANY

VANTAGE MINING COMPANY

WEST KENTUCKY ENERGY COMPANY

WHITE BUCK COAL COMPANY

WILLIAMS MOUNTAIN COAL COMPANY

WINIFREDE COAL CORPORATION

WYOMAC COAL COMPANY, INC.

 

By:  

/s/ Jeffrey M. Jarosinski

 

Jeffrey M. Jarosinski

Treasurer

 

Signature Page to

Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

HANNA LAND COMPANY, LLC TUCSON LIMITED LIABILITY COMPANY   By Their Sole
Manager, ALEX ENERGY, INC.   By:  

/s/ Jeffrey M. Jarosinski

    Jeffrey M. Jarosinski     Treasurer   By Their Sole Member, A. T. MASSEY
COAL COMPANY, INC.   By:  

/s/ Jeffrey M. Jarosinski

   

Jeffrey M. Jarosinski

Treasurer

 

Signature Page to

Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,   as Collateral Agent By:  

/s/ Justin S. Tichauer

  Name: Justin S. Tichauer   Title: Vice President

 

1